Citation Nr: 1342697	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for flexor tendonitis of the right wrist (previously claimed as carpal tunnel syndrome).


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1996 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development and clarification is necessary prior to adjudication of the Veteran's claim.  

The Veteran was treated in service for flexor tendonitis of the right wrist.  She filed a claim for service connection for wrist strain in March 2001.  A VA examination in September 2001 noted carpal tunnel syndrome by history.  Rating decisions dated in March 2002 and June 2005 denied service connection for carpal tunnel syndrome.  The Veteran's complete service treatment records were not then of record.  

In February 2010, after receipt of additional service treatment records as well as private treatment records showing a diagnosis of chronic right wrist pain with tendonitis in 2009, the RO granted service connection for "flexor tendonitis of the right wrist (previously also claimed as carpal tunnel syndrome)."  A 10 percent rating was assigned for "painful motion" under Diagnostic Code 5215.  

After the Veteran filed a claim for increase, alleging worsening symptoms, an August 2010 VA examination diagnosed carpal tunnel syndrome and noted that no tendonitis was present.  The August 2010 rating decision on appeal stated that the current 10 percent rating was based upon mild incomplete paralysis of hand movements (apparently a neurological rating under Diagnostic Code 8515 or 8516, although the disability was still shown as being rated under Code 5215).  The Veteran disagreed with the 10 percent rating.  A March 2011 rating decision stated that there was no basis for a higher rating as there was no showing of moderate incomplete paralysis of hand movements.  The disability was still shown as being rated under Code 5215 rather than a code addressing neurological disability.  

An August 2011 VA examination diagnosed chronic wrist strain.  An August 2011 nerve conduction study found evidence of right carpal tunnel syndrome.  A VA examination in December 2011 diagnosed "mild carpal tunnel."  The examiner stated that she disagreed with the previous examiner and that there was no objective evidence of chronic wrist strain.

The May 2012 Statement of the Case (SOC) included as pertinent regulations the rating criteria for painful motion, for paralysis of the median nerve, and for ankylosis of the wrist.  However, in the reasons and bases section of the SOC, the current 10 percent rating was noted to be based upon painful motion of the wrist; there was no discussion of a rating based upon neurological disability, to include whether a separate rating for neurological disability might be warranted.

Thus, the RO, in its rating decisions and the SOC, has at various times described the current 10 percent rating as being based upon painful motion (apparently based on tendonitis or wrist strain) or incomplete paralysis (apparently based on carpal tunnel syndrome), while continuing to list the appropriate rating code as 5215.  This appears to reflect the varying diagnoses of the right wrist condition over the years.  What remains unclear is whether, given the previous denials of service connection for carpal tunnel syndrome in March 2002 and June 2005, and the subsequent grant of service connection based upon a diagnosis of flexor tendonitis in service, the RO intends the current neurological symptoms to be part of the service connected disability.  Remand is warranted to clarification of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran's neurological manifestations of right wrist disability are part of the service-connected disability.  If another examination is necessary in order to ascertain the current right wrist disability picture, order such examination.  If it is determined that neurological manifestations of right wrist disability are indeed service-connected, adjudicate whether separate ratings are warranted based on neurological and orthopedic criteria.  

2.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


